Exhibit 10.37
 
PROMISSORY NOTE
 
$120,000.00
As of June 1, 2010
 
FOR VALUE RECEIVED, Marine Growth Ventures, Inc., a Delaware corporation (the
"Maker"), hereby promises to pay Schreeder, Wheeler & Flint, LLP (the "Payee"),
the principal sum of One Hundred Twenty Thousand Dollars ($120,000.00)
("Outstanding Balance") in lawful money of the United States, as set forth
below.
 
Maker promises to pay interest on the unpaid principal balance hereof at the
rate of five percent (5%) per annum, payable on each June 1 during the term of
this Note. Interest shall be calculated on the basis of actual days elapsed. In
no event shall the interest charged hereunder exceed the maximum permitted under
the laws of the State of Georgia.
 
Maker shall also make principal payments of the Outstanding Balance as follows:
 
(i) $20,000 on or before June 1, 2011; and
(ii) $20,000 on or before June 1, 2012.
 
Unless sooner due pursuant to the terms of this Note, the entire unpaid
Outstanding Balance and all accrued but unpaid interest shall be due and payable
on April 1, 2013 (the "Maturity Date").
 
The Outstanding Balance includes all sums owed by Maker to Payee through June 1,
2010. Maker acknowledges that the outstanding Balance has been earned by Maker
for services rendered to Payee and is currently due and payable by Payee to
Maker.
 
This Note can be prepaid in whole or in part at any time without the consent of
the Payee provided that Maker shall pay all accrued interest on the principal so
prepaid to date of such prepayment,
 
The following events shall each constitute an "Event of Default":
 
(a) failure by Maker to pay any installment of the principal or interest of the
Note when due, whether on the date fixed for payment or by acceleration or
otherwise; or
 
(b) a final judgment for the payment of money in excess of $100,000 shall be
rendered against Maker, and such judgment shall remain undischarged for a period
of sixty days from the date of entry thereof unless within such sixty day period
such judgment shall be stayed, and appeal taken therefrom and the execution
thereon stayed during such appeal; or
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(c) if Maker shall default in respect of any evidence of indebtedness or under
any agreement under which any notes or other evidence of indebtedness of Maker
are issued, if the effect thereof is to cause, or permit the holder or holders
thereof to cause, such obligation or obligations in an amount in excess of
$100,000 in the aggregate to become due prior to its or their stated maturity or
to permit the acceleration thereof; or
 
(d) if Maker or any other authorized person or entity shall take any action to
effect a dissolution, liquidation or winding up of Maker; or
 
(e) if Maker shall make a general assignment for the benefit of creditors or
consent to the appointment of a receiver, liquidator, custodian, or similar
official of all or substantially all of its properties, or any such official is
placed in control of such properties, or Maker admits in writing its inability
to pay its debts as they mature, or Maker shall commence any action or
proceeding or take advantage of or file under any federal or state insolvency
statute, including, without limitation, the United States Bankruptcy Code or any
political subdivision thereof, seeking to have an order for relief entered with
respect to it or seeking adjudication as a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution,
administration, a voluntary arrangement, or other relief with respect to it or
its debts; or
 
(f) there shall be commenced against Maker any action or proceeding of the
nature referred to in paragraph (e) above or seeking issuance of a warrant of
attachment, execution, distraint, or similar process against all or any
substantial part of the property of Maker, which results in the entry of an
order for relief which remains undismissed, undischarged or unbonded for a
period of sixty days.
 
Upon the occurrence of any Event of Default, in addition to all rights and
remedies of Payee under applicable law or otherwise, all such rights and
remedies being cumulative, not exclusive and enforceable alternatively,
successively and concurrently, at its option, Payee may declare all amounts
owing under this Note, to be due and payable, whereupon the then unpaid balance
hereof together with all interest accrued thereon, shall forthwith become due
and payable, together with interest accruing thereafter at a rate equal to
twelve percent (12%) per annum until the indebtedness evidenced by this Note is
paid in full, plus all costs and expenses of collection or enforcement hereof,
including, but not limited to, reasonable attorneys' fees and expenses.
 
Maker (i) waives diligence, demand, presentment, protest and notice of any kind,
(ii) agrees that it will not be necessary for any holder hereof to first
institute suit in order to enforce payment of this Note and (iii) consents to
any one or more extensions or postponements of time of payment, release,
surrender or substitution of collateral security or forbearance or other
indulgence, without notice or consent. The pleading of any statute of
limitations as a defense to any demand against Maker is expressly hereby waived.
 
This Note may not be changed, modified or terminated orally, but only by
anagreement in writing, signed by the party to be charged. The Maker hereby
authorizes the Payee to complete this Note and any particulars relating thereto
according to the terms of the indebtedness evidenced hereby.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
Upon payment in full of all amounts due under this Note, Payee, intending to be
legally bound, and for and in consideration of the payments made and obligations
undertaken pursuant to this Note, does for itself, its affiliates, heirs,
executors, administrators, successors and assigns hereby remise, release and
forever discharge Maker and its subsidiaries, officers, directors, shareholders,
affiliates, consultants, assigns, and all persons, corporations or other
entities who might be claimed to be jointly and severally liable with them
(collectively, "Released Parties"), from any and all actions and causes of
action, judgments, liabilities, claims, demands, suits, damages, expenses of
whatsoever kind or nature (collectively, "Released Matters"), whether heretofore
or hereafter arising, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
date of execution hereof, in any way directly or indirectly arising out of or in
any way connected to
this Note which it or anyone claiming by, through or under it in any way might
have or could claim against any Released Party. Payee acknowledges that the
agreements in this paragraph are intended to be in full satisfaction of all or
any alleged injuries or damages arising in connection with the Released Matters.
Payee represents and warrants to the Released Parties that it has not
transferred, assigned or otherwise conveyed any such right, title or interest in
any Released Matter to any other person or entity and that upon payment in full
of all amounts due under this Note, the foregoing constitutes a full and
complete release of all Released Matters.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Georgia and shall be binding upon the successors, assigns, heirs,
administrators and executors of the Maker and inure to the benefit of the Payee,
his successors, endorsees, assigns, heirs, administrators and executors. The
Maker hereby irrevocably consents to the jurisdiction of the State of Georgia
and the United States District Court for the Northern District of Georgia in
connection with any action or proceeding arising out of or relating to this
Note. If any term or provision of this Note shall be held invalid, illegal or
unenforceable, the validity of all other terms and provisions hereof shall in no
way be affected thereby.
 
Executed under seal as of the date and year first above written.
 

 
MARINE GROWTH VENTURES, INC.
         
 
By:
/s/ David M. Marks       Name: David M. Marks       Title: Chairman       [
CORPORATE SEAL]                            
SCHREEDER, WHEELER & FLINT, LLP
           
By:
/s/ Leo Rose III      
Leo Rose III, Partner
 

 
 
 
 
3